IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
T'ODDRE D. HUDSON,            )
                   Appellant, )
                              )                   WD83748
v.                            )
                              )
STATE OF MISSOURI,            )                   FILED: June 8, 2021
                Respondent. )
              Appeal from the Circuit Court of Jackson County
                 The Honorable S. Margene Burnett, Judge
                  Before Division Two: Mark D. Pfeiffer, P.J.,
                 and Alok Ahuja and Karen King Mitchell, JJ.
      T’Oddre Hudson pleaded guilty to one count of sodomy in the first degree, one

count of robbery in the first degree, and two counts of armed criminal action.

Hudson was sentenced to a total of seventeen years’ imprisonment. He filed a

motion for post-conviction relief pursuant to Supreme Court Rule 24.035,

contending that his guilty plea was not knowing and voluntary. Hudson alleged

that he pleaded guilty because his attorney was unprepared to try the case, and had

failed to adequately communicate with him.

      Before the circuit court ruled on Hudson’s post-conviction relief motion, he

was granted leave to file a direct appeal out of time. While his direct appeal was

pending, the circuit court denied Hudson’s post-conviction relief motion, resulting in

the present appeal.

      Hudson’s post-conviction relief motion was rendered premature when he was

granted leave to file a direct appeal out of time. The post-conviction proceedings
should have been stayed pending our issuance of a mandate in Hudson’s direct
appeal. Accordingly, we vacate the circuit court’s ruling on Hudson’s post-

conviction relief motion, and remand to the circuit court for further proceedings

once Hudson’s direct appeal is finally decided.

                                 Factual Background
       The details of the underlying offenses, and of the proceedings in the

underlying criminal case, are more fully described in our opinion deciding Hudson’s

direct appeal. State v. Hudson, No. WD83370, 2021 WL 1618232 (Mo. App. W.D.

April 27, 2021). Only a brief recitation is necessary here.

       Hudson was charged in the Circuit Court of Jackson County with one count

of sodomy in the first degree, one count of robbery in the first degree, and two

counts of armed criminal action.

       Hudson’s trial was scheduled to begin on May 21, 2018. On May 18, 2018, a

pretrial conference was held, at which Hudson entered an Alford guilty plea.1 In

exchange for his guilty plea, the parties agreed that the circuit court would sentence

Hudson to at least sixteen years’ imprisonment, but to no more than twenty-two

years. The State also agreed to dismiss an unrelated drug case. Following

questioning of Hudson to determine whether he understood the nature of the

charges and the consequences of his guilty plea, the circuit court concluded that

Hudson was pleading guilty knowingly and voluntarily, and it accepted his plea.

       About two weeks before Hudson’s sentencing hearing, Hudson’s counsel filed

a motion to withdraw Hudson’s guilty plea pursuant to Rule 29.07(d). The motion

argued that Hudson’s plea was not entered knowingly or voluntarily due to plea

counsel’s ineffective assistance. (The attorney who filed the Rule 29.07(d) motion

was not the same attorney who had represented Hudson at the time of his plea.)

       1      “Pursuant to an Alford guilty plea, the defendant does not admit the acts of
the crime but admits that in light of the State's evidence against him, he is likely to be
found guilty beyond a reasonable doubt at trial.” Hackman v. State, 492 S.W.3d 669, 671
n.1 (Mo. App. E.D. 2016) (citing North Carolina v. Alford, 400 U.S. 25, 37 (1970)).


                                             2
The motion alleged that Hudson did not fully understand the consequences of his

plea, did not have adequate time to consult with plea counsel before entering his

plea, and felt coerced to plead guilty because of plea counsel’s lack of trial

preparation.

       On October 18, 2018, the circuit court held an evidentiary hearing on

Hudson’s motion to withdraw his guilty plea, at which both Hudson and his plea

counsel testified. The circuit court denied Hudson’s Rule 29.07(d) motion, finding

that Hudson had been adequately represented by his plea counsel, and that he had

pleaded guilty freely and voluntarily. A sentencing hearing was held on November

29, 2018, at which the circuit court orally pronounced Hudson’s sentences, totaling

seventeen years’ imprisonment. The circuit court entered its written judgment

reflecting Hudson’s convictions and sentences the next day.

       Hudson did not initially seek to appeal from the judgment in the criminal

case. Instead, he filed a timely motion for post-conviction relief under Rule 24.035

on February 22, 2019; his appointed counsel filed an amended motion on September

10, 2019. The amended motion raised a single claim: that his guilty plea was

induced by plea counsel’s failure to communicate with Hudson, and by plea

counsel’s failure to adequately prepare for trial. Hudson’s post-conviction claim was
in substance identical to the claim he had raised in his earlier motion to withdraw

his guilty plea. Notably, in response to the question whether “any ground set forth

[in the amended motion has] been previously presented to this or any other court,”

Hudson’s amended motion stated: “[y]es, a similar issue was raised in the motion to

withdraw guilty plea.”

       The circuit court held an evidentiary hearing on Hudson’s post-conviction

relief motion on November 14, 2019, at which Hudson and plea counsel again

testified.




                                            3
       After the evidentiary hearing on Hudson’s post-conviction relief motion,

Hudson filed a motion in this Court on November 29, 2019 (one year after his

sentencing hearing), seeking leave to file a notice of appeal from the underlying

criminal judgment out of time. See Rule 30.03. We granted Hudson’s motion, and,

on December 20, 2019, he filed his notice of appeal in the underlying criminal case.

Hudson’s direct appeal was assigned Case No. WD83370. In his direct appeal,

Hudson raised a single point, challenging the circuit court’s denial of his motion to

withdraw his guilty plea.

       Notably, nothing in the record of this post-conviction relief proceeding

indicates that the parties ever informed the circuit court that Hudson had been

granted leave to file a direct appeal out of time. Nor did the parties ever suggest to

the court that the pendency of Hudson's direct appeal should influence proceedings

in this post-conviction relief case.

       The circuit court entered its judgment denying Hudson’s post-conviction relief

motion on February 25, 2020. The circuit court rejected Hudson’s claim that his

plea was involuntary due to ineffective assistance of his plea counsel. Instead, the

court found that plea counsel had adequately communicated with Hudson, and had

adequately prepared to try the case if Hudson had chosen not to plead guilty. In
reaching these conclusions, the court relied on Hudson’s testimony at the plea

hearing, and on the testimony at the hearing on Hudson’s Rule 29.07(d) motion and

at the post-conviction evidentiary hearing.

       Hudson appealed the denial of his post-conviction relief motion. While the

current appeal was pending, we issued a decision in Hudson’s direct appeal, in

which we affirmed the circuit court’s denial of Hudson’s pre-sentencing motion to

withdraw his guilty plea. State v. Hudson, No. WD83370, 2021 WL 1618232 (Mo.

App. W.D. April 27, 2021). Based on Hudson’s testimony at the plea hearing, as
well as plea counsel’s testimony at the evidentiary hearing on Hudson’s motion to


                                           4
withdraw his guilty plea, we held that the circuit court had not clearly erred in

concluding that Hudson had adequate opportunities to communicate with his plea

counsel, and that his plea was not induced by counsel’s purported lack of trial

preparation. On June 1, 2021, this Court denied the State’s Motion for Rehearing

and Application for Transfer in Hudson’s direct appeal.

                                 Standard of Review
              This Court limits its review of the overruling of a Rule 24.035
       motion to whether the motion court's findings of fact and conclusions of
       law are clearly erroneous. The motion court's findings and conclusions
       are clearly erroneous only if, after review of the record, the appellate
       court is left with the definite and firm impression that a mistake has
       been made. Movant has the burden to show by a preponderance of the
       evidence that the motion court clearly erred in its ruling.
Stanley v. State, 420 S.W.3d 532, 539 (Mo. 2014) (citations and internal quotation

marks omitted).

                                     Discussion
       Before we can consider the merits of Hudson’s appeal, we must address the

timeliness of Hudson’s Rule 24.035 motion. See Lemasters v. State, 598 S.W.3d 603,

605 (Mo. 2020); see also Dorris v. State, 360 S.W.3d 260, 268 (Mo. 2012) (“It is the

court’s duty to enforce the mandatory time limits and the resulting complete waiver

in the post-conviction rules[.]”).
       Unlike many other time-limiting statutes or rules, Rule 24.035 specifies not

only the latest date on which a post-conviction relief motion may be filed, but also

the earliest date for filing such a motion. Rule 24.035(b) provides in relevant part:

             The motion shall be filed no earlier than the date the sentence is
       entered if no appeal is taken, . . . or the date the mandate of the
       appellate court issues affirming the judgment or sentence.
              If the motion is filed prematurely, such motion shall be
       considered as filed immediately after the sentence is entered if no
       appeal is taken, . . . or the date the mandate of the appellate court
       issues affirming the judgment or sentence.




                                           5
                If no appeal of such judgment or sentence is taken, the motion
         shall be filed within 180 days of the date the sentence is entered.
                If an appeal of the judgment or sentence sought to be vacated,
         set aside or corrected is taken, the motion shall be filed within 90 days
         after the date the mandate of the appellate court issues affirming such
         judgment or sentence.
See also Rule 29.15(b) (similar provisions governing post-conviction relief motions in

cases which are resolved by trial).

         In Lemasters, 598 S.W.3d 603, the Missouri Supreme Court “articulated the

proper procedure for prematurely filed motions.” Id. at 607. The Court explained:

               [W]here a premature post-conviction motion has been
               filed under Rule 29.15 or Rule 24.035, it should be held
               pending the time for filing of the postconviction motion . .
               . . At that point the premature motion, as filed or as
               supplemented within the time permitted for filing such a
               motion, should be considered filed by the motion court.
         A motion court’s ruling on a premature motion should be vacated on
         appeal and the cause remanded so that it may proceed once the
         challenged criminal judgment is final. On remand, the motion court
         shall consider [the movant’s] pro se motion for postconviction relief
         filed when the time for filing a postconviction relief motion commences
         under Rule 29.15(b).
Id. (citing and quoting McKay v. State, 520 S.W.3d 782, 787 & 788 (Mo. 2017);

footnote omitted); see also Brown v. State, 600 S.W.3d 829, 834-35 (Mo. App. E.D.

2020).
         In both McKay and Lemasters, a post-conviction relief motion was filed before

all proceedings resulting from the movant’s direct appeal had concluded. This case

followed a different – and unusual – procedural course. In this case, Hudson’s pro

se post-conviction relief motion was timely when it was filed, because Hudson had

not yet filed a direct appeal of his convictions and sentences. However, after

Hudson’s filing of his amended post-conviction relief motion, and after an

evidentiary hearing was held on that motion, his post-conviction motion was
rendered premature when this Court granted Hudson leave to file a direct appeal



                                             6
out of time. When Hudson’s direct appeal was filed, further proceedings on his post-

conviction relief motion should have been stayed until the direct appeal, and any

further proceedings resulting from the direct appeal, had been concluded.

      We recognize that, in Hudson’s direct appeal, the State has argued that

Hudson is not entitled to review of the circuit court’s denial of his pre-sentencing

motion to withdraw his guilty plea. See Hudson, No. WD83370, slip op. at 5-8, 2021

WL 1618232, at *2-*3. But even if it is ultimately determined that Hudson’s direct

appeal raises non-appealable issues, Hudson properly invoked the jurisdiction of the

appellate courts, and his appeal would toll the time period for the filing of Hudson’s

post-conviction relief motion. See Dougan v. State, 118 S.W.3d 593, 595 (Mo. 2003)

(although the movant later voluntarily dismissed his direct appeal, “[b]y filing a

notice of appeal, [the movant’s] direct appeal was ‘taken’ as described by Rule

29.15(b)”); McDaniel v. State, 608 S.W.3d 763, 768-69 (Mo. App. S.D. 2020) (“even if

Movant's appeal was ‘largely dismissed for procedural issues’ as claimed, it was

nonetheless ‘taken’ [within the meaning of Rule 29.15(b)] when his notice of appeal

was filed”; footnote omitted). No matter the disposition of Hudson’s direct appeal,

this is a case in which “an appeal of the judgment or sentence . . . [was] taken”

within the meaning of Rule 24.035(b). Under that Rule, the window for filing
Hudson’s post-conviction relief motion will not open until “the date the mandate of

the appellate court issues affirming the judgment or sentence.”

      Our conclusion that Hudson’s post-conviction relief motion was rendered

premature once Hudson filed a direct appeal, and that it should not have been

decided by the circuit court, is supported by the purpose underlying the post-

conviction relief rules. “Rule 24.035 is designed to avoid duplicative and unending

challenges to the finality of judgment. The rule intends to provide a single, unitary,

post-conviction remedy[.]” Swallow v. State, 398 S.W.3d 1, 4 (Mo. 2013) (citations
and internal quotation marks omitted). As the Court explained in McKay:


                                           7
      Rules 29.15 and 24.035 permit a defendant to collaterally attack a
      judgment only once . . .; Rule 29.15(l) and Rule 24.035(l) prohibit the
      filing of successive motions raising the same claims or claims that
      could have been brought under a prior motion. The intent of this
      prohibition is “to ensure that a movant receives a single – but
      meaningful – opportunity for timely post-conviction relief.”
520 S.W.3d at 784-85 (citations omitted).

      Claims which are properly raised in a post-conviction relief motion (such as

ineffective assistance of counsel claims) may arise at any point during the

underlying criminal case, including during a direct appeal, or during proceedings on

remand following a direct appeal. If a movant was permitted to litigate a post-

conviction relief motion before all proceedings in the underlying criminal case had

concluded, potential challenges to a conviction or sentence might arise after the

post-conviction relief motion had been decided. This would be contrary to the

rationale of the post-conviction rules “to litigate all [post-conviction] claims once in

a timely manner.” McKay, 520 S.W.3d at 786. The purposes animating Rule 24.035

are best served by delaying the resolution of Hudson’s post-conviction relief motion

until all trial and appellate proceedings in the underlying criminal case have finally

concluded, so that all available post-conviction claims may be raised and decided in

a single proceeding.

      The Supreme Court has directed that “[a] motion court’s ruling on a
premature motion should be vacated on appeal and the cause remanded so that it

may proceed once the challenged criminal judgment is final.” Lemasters, 598

S.W.3d at 607 (citation omitted). We accordingly vacate the circuit court’s judgment

denying Hudson’s motion for post-conviction relief. The circuit court should hold

this proceeding in abeyance until a final mandate is issued in Hudson’s direct

appeal. McKay, 520 S.W.3d at 788. Once a final mandate has been issued, the time

for filing Hudson’s pro se motion for post-conviction relief will begin to run, and the
court should consider Hudson’s pro se motion to be filed. Hudson may then



                                            8
supplement and/or amend the pro se motion as contemplated in Lemasters, 598

S.W.3d at 607, and the court can then proceed to consider and decide Hudson’s post-

conviction claims in the usual fashion.2

                                       Conclusion
       For the foregoing reasons, we vacate the circuit court’s judgment denying

Hudson’s post-conviction relief motion, and remand for further proceedings

consistent with this opinion.




                                                  Alok Ahuja, Judge
All concur.




       2       We note that preclusion principles may apply if Hudson’s future post-
conviction relief motion raises claims which are similar to those raised in his pre-sentencing
motion to withdraw his guilty plea under Rule 29.07(d). See Stevens v. State, 208 S.W.3d
893, 895 (Mo. 2006).


                                              9